 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ALFONSO MORAN, ARLENE                          Case No.: 17cv2594-GPC-MDD
     MORAN, on behalf of themselves and
12
     those similarly situated,                       AMENDED SCHEDULING ORDER
13                                     Plaintiffs,   REGULATING DISCOVERY
                                                     AND OTHER PRE-TRIAL
14   v.                                              PROCEEDINGS IN A CLASS
15                                                   ACTION CASE
                                                     [ECF 53]
16
     FCA US LLC, a Delaware limited
17   liability company,
18                                    Defendant.
19
20         On June 26, 2019, the parties filed a joint motion to extend the deadlines for class
21   discovery cut-off and for the filing of Plaintiff’s class certification motion. (ECF 53). The
22   Court finds good cause to extend the two requested dates. Accordingly, IT IS HEREBY
23   ORDERED:
24         1.     The parties must review and familiarize themselves with the Civil Local
25   Rules of this District ("Local Rules"), the Electronic Case Filing Administrative Policies
26   and Procedures ("CM/ECF Manual"), the Chambers Rules for Civil Cases issued by the
27   Hon. Gonzalo Curiel, and the undersigned Magistrate Judge's Chambers Rules
28   ("Chambers Rules"), all of which are posted on this District's website.

                                                1
                                                                                 17cv2594-GPC-MDD
 1                                    Class Related Deadlines
 2          2.     Class discovery cutoff is November 15 ,2019.
 3          3.     Deadline to file class certification motion is December 19, 2019.
 4                                            Discovery
 5         4.      All fact discovery shall be completed by all parties no later than March 20,
 6   2020. “Completed” means that all discovery under Rules 30-36, and discovery
 7   subpoenas under Rule 45,1 must be initiated a sufficient period of time in advance of the
 8   cut-off date, so that it may be completed by the cut-off date, taking into account the
 9   times for service, notice and response. Counsel shall promptly and in good faith meet
10   and confer with regard to all discovery disputes in compliance with Local Rule
11   26.1(a). Counsel shall make every effort to resolve all disputes without court
12   intervention through the meet and confer process. If the parties reach an impasse on any
13   discovery issue, counsel shall file an appropriate motion within the time limit and
14   procedures outlined in the Chambers Rules.
15          5.     No later than May 20, 2020, each party shall comply with Rule 26(a)(2)(A)
16   and (B) disclosure provisions. This disclosure requirement applies to all persons retained
17   or specially employed to provide expert testimony, or whose duties as a party's employee
18   regularly involve giving expert testimony.
19          6.    No later than June 3, 2020, the parties shall supplement their disclosures
20       regarding contradictory or rebuttal evidence under Rule 26(a)(2)(D).
21          7.     All expert discovery shall be completed by all parties no later than July 1,
22   2020. The parties shall comply with the same procedures set forth in the paragraph
23   governing fact discovery.
24           8.   Failure to comply with this section or any other discovery order of the court
25   may result in Rule 37 sanctions, including preclusion of expert or other designated
26   evidence.
27
28   1
            All references to "Rule" are to the Federal Rules of Civil Procedure.

                                               2
                                                                                 17cv2594-GPC-MDD
 1                                 Mandatory Settlement Conference
 2         9.     A Mandatory Settlement Conference shall be conducted July 15, 2020 at
 3   9:30AM in the chambers of Magistrate Judge Mitchell D. Dembin. Counsel or any
 4   party representing himself or herself shall submit confidential settlement briefs directly to
 5   chambers no later than July 8, 2020. All named parties, all counsel, and any other
 6   persons whose authority is required to negotiate and enter into settlement shall appear in
 7   person at the conference.
 8                                            Motion Briefing
 9         10.     Except for motions in limine, all pretrial motions must be filed no later than
10   August 3, 2020. As provided herein and in the Standing Order, certain motions,
11   including motions for class certification, must be filed well before this date.
12         11.    Counsel for the moving party must obtain a motion hearing date from the
13   law clerk of the judge who will hear the motion. The period of time between the date of
14   requesting a motion date and the hearing date typically exceeds 30 days. Failure to make
15   a timely request for a motion date may result in the motion not being heard.
16         12.     Motion briefing must comply with all applicable Rules, Local Rules,
17   Standing Order, Chambers Rules and court orders.
18                                      Final Pretrial Conference
19         13.    Memoranda of Contentions of Fact and Law are not required and will not be
20   accepted.
21          14.    No later than October 23, 2020, counsel shall comply with Rule 26(a)(3)
22   pre-trial disclosure requirements. Failure to comply could result in evidence preclusion
23   or other Rule 37 sanctions.
24          15.     No later than October 30, 2020, counsel shall meet and take the action
25   required by Local Rule 16.1(f)(4) with a view to enter into stipulations and agreements to
26   simplify issues for trial. Counsel shall exchange copies and/or display all exhibits other
27   than those to be used for impeachment. The exhibits shall be prepared in accordance
28   with Local Rule 16.1(f)(4)(c). Counsel shall note any objections they have to other

                                               3
                                                                                 17cv2594-GPC-MDD
 1   parties’ Rule 26(a)(3) pretrial disclosures. Counsel shall cooperate in the preparation of
 2   the proposed final pretrial conference order.
 3           16.     Counsel for plaintiff is responsible for preparing the proposed final pretrial
 4   conference order and arranging the meetings of counsel pursuant to Local Rule 16.1(f).
 5   No later than November 6, 2020, plaintiff’s counsel must provide opposing counsel with
 6   the draft proposed final pretrial order for review and approval. Opposing counsel must
 7   communicate promptly with plaintiff’s counsel concerning any objections to form or
 8   content. Both sides shall attempt promptly to resolve their differences, if any, concerning
 9   the proposed order.
10         17.     The proposed final pretrial conference order, including objections to Rule
11   26(a)(3) pretrial disclosures, shall be served and lodged with Judge Curiel no later than
12   November 13, 2020, and shall comply with Local Rule 16.1(f)(6).
13         18.     The Final Pretrial Conference is scheduled on the calendar of the
14   Honorable Gonzalo Curiel on November 20, 2020 at 1:30PM.
15                                      Additional Provisions
16         19.     Upon parties' request, a post-trial settlement conference before a Magistrate
17   Judge may be held within 30 days of verdict.
18         20.     The dates and times set forth herein will not be modified except for good
19   cause shown.
20         21.     Plaintiff’s counsel shall serve a copy of this order on all parties that enter
21   this case hereafter.
22         IT IS SO ORDERED.
23   Dated: July 8, 2019
24
25
26
27
28

                                                4
                                                                                   17cv2594-GPC-MDD
